Citation Nr: 1419988	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  12-10 469	)	DATE
	)
	)
 
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to payment for a licensing and certification test provided by the United States Army Corps of Engineers (Army Corps of Engineers).


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to September 1992 and January 2002 to January 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks Montgomery GI Benefits (MGIB) benefits for an October 2011 training course, Steady Flow with HEC-RAS, which was provided by the Army Corps of Engineers.  

Chapter 30 of the MGIB provides VA educational assistance programs to assist in the readjustment of members of the Armed Forces to civilian life after their separation from military service.  38 U.S.C.A. § 3001.  This includes licensing and certification tests, "the successful completion of which demonstrates an individual's possession of the knowledge or skill required to enter into, maintain, or advance in employment in a predetermined and identified vocation or profession."  38 U.S.C.A. § 3452; 38 C.F.R. § 21.7020(b)(23)(v).  Generally, VA will approve and authorize payment of educational assistance for a licensing and certification test only when the applicable State Approving Agency (SAA), or by VA when that agency acts as a SAA, has approved the licensing or credentialing organization.  VA cannot pay educational assistance for an enrollment in any course that has not been approved.  38 U.S.C.A. § 3672; 38 C.F.R. § 21.7020(b)(23), 21.7120, 21.7122,  21.7220.  

The Army Corps of Engineers has not been approved by either a SAA or by VA acting as a SAA.  However, an exception to this requirement appears in 38 U.S.C.A. § 3672(b)(2)(B).  That provision states that "[a] licensure test offered by a Federal, State, or local government is deemed to be approved" for the purposes of educational benefits.  See also 38 U.S.C.A. § 3689 (stating, inter alia, that no payment shall be made for a licensing and certification test unless it is deemed approved by Section 3672(b)(2)(B)).  What is unclear to the Board, however, is whether the above discussed training course taken by the Veteran qualifies as a "[a] licensure test."  As such, clarification in this regard is necessary prior to further Board adjudication.  

Accordingly, the case is REMANDED for the following action:

1.  The claims folder should be sent to the RO to consider the 
dictates of 38 U.S.C.A. § 3672(b)(2)(B), and to specifically 
            indicate whether the training course completed by the Veteran
      qualifies as a "[a] licensure test offered by a Federal, State, or
      local government."
      
2.  If the benefit sought on appeal remains denied, the AOJ should
 issue a supplemental statement of the case. Thereafter, the case 
 should be returned to the Board.
      
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




